Citation Nr: 1216282	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  09-02 441	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for coronary artery disease (CAD) with history of myocardial infarction (MI), bypass grafting, and congestive heart failure (referred to hereinafter as "heart condition"), to include as secondary to residuals of bronchiectasis with mild restrictive lung defect and mild decrease in diffusing capacity (referred to hereinafter as "lung condition").

2.  Entitlement to service connection for hypertension, to include as secondary to a heart condition and to a lung condition.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to August 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  Service connection for a lung condition, a heart condition, hypertension, was denied therein.  

An appeal as to each of these determinations subsequently was perfected by the Veteran.  During this process, jurisdiction was transferred to the RO in St. Petersburg, Florida.

In August 2009, the Veteran testified at a Decision Review Officer (DRO) hearing.  A transcript of the hearing has been associated with the claims file.

Service connection for a lung condition was granted in a December 2009 rating decision.  As the benefit sought on appeal therefore was granted in full with respect to this issue, it is not listed above.

In May 2011, the Veteran testified as a Central Office hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

Pertinent evidence was submitted subsequent to this hearing.  Some was duplicative of the evidence already of record as of the time this matter last was adjudicated via a supplemental statement of the case (SSOC) in February 2011.  However, some was additional.  The Veteran's representative waived the right to have the agency of original jurisdiction (AOJ), which in this case is the RO, initially consider this evidence.  See 38 C.F.R. § 20.1304(c).  The Board accordingly may consider it in the first instance here.

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."


FINDINGS OF FACT

1.  The weight of the evidence does not establish that the Veteran's current heart condition is related in any manner to his active duty service or his lung condition.

2.  The weight of the evidence does not show that the Veteran's current hypertension is related in any manner to his active duty service or his lung condition.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a heart condition have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).

2.  The criteria for establishing service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).


	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Before addressing the merits, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits as provided for by the Veterans Claims Assistance Act (VCAA) of 2000.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been satisfied.  The Veteran was notified via letter dated in January 2007 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements.  It further predated the initial adjudication by the AOJ/RO in March 2007.  Nothing more was required.

Pursuant to the duty to assist, VA is required to aid the claimant in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

VA has obtained, and the Veteran has submitted on his own behalf, service treatment records.  Also obtained by VA as well as submitted by the Veteran himself were VA treatment records regarding him.  No pertinent private treatment records have been obtained by VA.  The duty to assist is not applicable in this regard, however, as the Veteran has not identified any such records.  See 38 U.S.C.A. § 5103A(b).  He also has not submitted any such records on his own behalf.  Indeed, he has indicated that for the most part he did not seek treatment from any private provider because he could not afford to do so.  He further has indicated that his efforts to obtain records concerning the two occasions where he did seek treatment from a private provider resulted in him being informed that they had been destroyed.

VA heart and hypertension examinations were afforded to the Veteran in October 2008.  The same examiner performed both examinations.  This examiner reviewed the claims file and medical records, interviewed the Veteran regarding his medical history and pertinent symptoms, conducted a physical assessment, and reviewed or obtained applicable diagnostic tests as necessary.  Then, the examiner rendered diagnoses and opined as to the etiology of the conditions diagnosed.  All of the above actions finally were documented by the examiner in an examination report.  In addition, a Veteran's Health Administration (VHA) expert opinion regarding etiology was rendered in November 2011 in response to the Board's request for such.  The VHA expert did so after review of the claims file.  As the VA examinations and VHA expert opinion answer all questions necessary to decide the issues comprising the claim on appeal, the Board finds them adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claims).

Significantly, neither the Veteran nor his representative has identified any further development necessary for a fair adjudication of the claim that has not been completed.  The record also does not indicate any such development.  Therefore, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

The Veteran, with the assistance of his representative, contends that he has a heart condition and hypertension due to his lung condition.  He further contends that he has hypertension as a result of his heart condition.

Service connection "basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service . . . or if preexisting such service, was aggravated therein."  38 C.F.R. § 3.303(a); see also 38 U.S.C.A. §§ 1110, 1131.

To establish direct service connection, there generally must be (1) medical or satisfactory lay evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical or satisfactory lay evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Barr, 21 Vet. App. at 303.

Direct service connection also may be established if the evidence of record reveals chronicity or continuity.  38 C.F.R. § 3.303(b).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  Id.; see also Barr, 21 Vet. App. at 303.  Continuity of symptomatology post-service is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity legitimately may be questioned.  Id.; see also Savage v. Gober, 10 Vet. App. 488 (1997).  

Further, direct service connection may be established for any disease initially diagnosed after discharge when the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is presumed when there is no record of a disease during service if certain circumstances exist.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Applicable here are those for presumptive service connection for chronic diseases.  38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  First, the Veteran must have served 90 days or more of active service during a period of war or after December 31, 1946.  38 U.S.C.A. § 1112(a); 38 C.F.R. § 3.307(a)(1).  Second, the Veteran must have manifested a chronic disease such as endocarditis or cardiovascular-renal disease including hypertension to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. § 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(2), (3), 3.309(a).  The term cardiovascular-renal disease applies to the combination involvement of the type of arteriosclerosis, nephritis and organic heart disease.  38 C.F.R. § 3.309(a).

Affirmative evidence rebutting in-service incurrence or aggravation of the disease must be taken into consideration even if the two aforementioned circumstances are met.  38 U.S.C.A. §§ 1113, 1153; 38 C.F.R. §§ 3.307(d), 3.309(a).

Secondary service connection means that a current non-service-connected disability "is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires showing (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

An assessment of the probative value of all the evidence, including medical evidence, must be undertaken by the Board.  The weight of evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  However, the Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The benefit of the doubt shall be given to the claimant when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.  As such, the claimant prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Although all the evidence has been reviewed, only the most salient and relevant evidence is discussed herein.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  The pertinent evidence, with the exception of the VHA expert opinion, was set forth largely in chronological order in the Board's October 2011 request for this opinion.

Of note at the outset is that the Veteran, in various statements and his DRO and Centro Office hearing testimony and two of his family members, in February 2010 statements, are competent in recounting his symptoms and treatment therefor because this information is within their personal experience.  See Layno v. Brown, 6 Vet. App. 465 (1994) (concluding that lay witnesses are competent to provide testimony or statements relating to facts of events that the lay witness observed or that is within the realm of his/her personal knowledge).  Once evidence is determined to be competent, a determination on whether it also is credible must be made.  Id. (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

The Veteran and his family members also are credible because no significant reason to doubt them exists.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that the credibility of lay evidence generally can be evaluated by a showing of interest, bias, or inconsistent statements); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (in addition to inconsistency with other evidence of record, listing inconsistent statements, internal inconsistency of statements, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor as factors to determine lay evidence credibility); Cartright v. Derwinski, 2 Vet. App. 24 (1991) (holding that a claimant's personal interest in receiving monetary benefits may be taken into account).  The Veteran is interested because the grant of service connection may result in monetary benefits for him.  However, his recounts and those of his family members are facially plausible.  They additionally are not inconsistent with one another and are consistent with the other evidence of record.

The Board finds that service connection is not warranted for a heart condition or for hypertension.  Neither the requirements for direct service connection nor the requirements for presumptive service connection or secondary service connection have been fulfilled with respect to either.

A current disability exists when there is a disability when a claim for it is filed or at any time during the pendency of such claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran filed his claim in November 2006.  It is undisputed that he had a heart condition and hypertension at that time as well as throughout the pendency of the claim.

In agreement with the competent and credible recounts of the Veteran and his family members, Dr. C.C.A. indicated in a letter dated in February 2010 that the Veteran had a heart attack well before this claim in 1980.  VA treatment records dated immediately prior to this claim include a diagnosis of CAD status post MI.  See Merriam-Webster's Collegiate Dictionary 821 (11th ed. 2003) (defining MI as heart attack).  These records further document the following.  The Veteran did well until November 2005.  Coronary stenosis and cardiomyopathy were found.  In August 2006, coronary artery bypass graft (CABG) surgery times four was performed.  Findings from this procedure included cardiomegaly in addition to CAD.  CAD status post CABG was diagnosed in VA treatment records dated during the pendency of this claim.  The aforementioned history was noted in the diagnosis made by the examiner who conducted the October 2008 VA heart examination.  Congestive heart failure also was diagnosed.

Beginning in April 2006, a diagnosis of hypertension is reflected in VA treatment records.

The next question with respect to general direct service connection is whether the Veteran suffered an event or incurred or aggravated an injury or disease related to his heart or blood pressure during service.  This case is one of in-service incurrence rather than aggravation.  

A Veteran is presumed to be in sound condition upon entry into service except as to defects, infirmities, or disorders noted by being recorded in examination reports at that time or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  No mention whatsoever has been made to a heart, chest, or blood pressure problem preceding service.  Service treatment records indeed reveal that just prior to his entrance into service in July 1962, the Veteran denied such problems.  His heart and chest were found to be normal upon clinical evaluation performed at that time.  Fluctuating blood pressure was mentioned at this clinical evaluation.  However, it was noted only in the context of the Veteran being nervous.  No defects or diagnoses, whether of hypertension or of a similar condition, were identified.

Remaining service treatment records largely are silent with respect to heart or blood pressure problems.  The Veteran reported in September 1965 that he had never been told by a physician that he had high blood pressure.  He also reported that he had never had heart trouble.  In October 1965, he complained of chest pains.  Yet this was noted to be secondary to a flu shot received the previous day.  Just prior to his separation from service in July 1966, the Veteran denied heart, chest, and blood pressure problems.  His heart and chest were found to be normal upon clinical evaluation at that time.  No blood pressure abnormalities, defects, or diagnoses were found.  The Veteran indicated in August 1966 that there had been no change in his medical condition since the aforementioned July 1966 evaluation.  As such, no in-service event, injury, or disease related to hypertension is found and an event/injury related to the heart only arguably is found.  

The final question regarding general direct service connection, whether there is a nexus between a current disorder and an in-service event, injury, or disease, thus need not be addressed for hypertension.  A nexus between the Veteran's current heart condition and his in-service event/injury of chest pain has not been established.  Indeed, the Veteran does not contend this to be the case.  At no point is his service, to include the event/injury of chest pain, even referenced in relation to his heart in VA treatment records.  The examiner who conducted the October 2008 VA heart examination opined that the Veteran's heart condition (and impliedly his hypertension) is most probably caused by his cigarette smoking (noted to have been for 14 years with cessation around 28 years prior), lack of exercise, and morbid obesity (with poor dietary habits noted) rather than his service.  The VHA expert opined in November 2011 that it appears unlikely that the Veteran's current heart condition (as well as his current hypertension) was incurred in or as a result of his active duty service.

Turning to direct service connection through chronicity and continuity of symptomatology, the lack of an in-service event, injury, or disease related to blood pressure once again renders discussion regarding hypertension unnecessary.  Chronicity with respect to a heart condition is not applicable in this case.  Chest pain, the only relevant symptom noted, indeed occurred during service only once in July 1965.  

The Veteran does not contend specifically that his chest pain persisted ever since that in-service occasion.  As noted above, he denied heart and chest problems and no abnormalities were found regarding his heart or chest just prior to his separation from service in July 1966.  He and his family members competently and credibly have recounted that he experienced heart problems immediately post-service in 1967 (see below for further discussion in this regard).  Post-service heart problems have been shown, whether through competent and credible lay recounts, medical evidence, or both in 1980 and beginning in November 2005, also as noted above.  Yet even presuming that such problems included chest pain, a gap of approximately 13 years between 1967 and 1980 and another of approximately 25 years between 1980 and 2005 exist where there appears to have been no chest pain.  Such prolonged periods without complaint can be considered as evidence against a claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Accordingly, a lack of chest pain continuity is found.  

That leaves 38 C.F.R. § 3.303(d) with respect to direct service connection.  In light of the above findings, however, it cannot be said that the evidence establishes that a heart or blood pressure disease was incurred in service.

Regarding presumptive service connection, it is undisputed that the Veteran served 90 days or more of active service which was both during a period of war as well as after December 31, 1946.  His active duty service spanned almost four years.  About half of this service was during peace, but the other half was during the Vietnam era.  See 38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f) (both defining the Vietnam era as the period beginning on August 5, 1964, and ending on May 7, 1975, for Veterans who did not serve in the Republic of Vietnam).  While the chronic disease of endocarditis never has been referenced, discussed above was that it also is undisputed that the Veteran currently manifests the cardiovascular-renal disease of hypertension as well as cardiovascular diagnoses but not renal diagnoses.  

The Veteran and a member of his family competently and credibly have recounted that he had heart symptoms and was diagnosed with hypertension and an enlarged heart by a private treatment provider in 1967.  No more specifics were provided, and the records reportedly have been destroyed.  It thus cannot be determined whether or not the aforementioned occurred by August 1967 or occurred soon thereafter at some point between September and December 1967.  Whether or not the Veteran manifested a chronic disease within the presumptive period of one year from the date of his separation from service is unknown, in other words.  Even if it is assumed for the sake of argument that this presumptive period has been met, it also is unknown whether the manifestations of the Veteran during this period were to a compensable degree.  The unknowns render it impossible to grant presumptive service connection.

Finally, consideration is turned to secondary service connection.  It is reiterated that service connection for a lung condition was granted in a December 2009 rating decision.  Considerable conflicting medical evidence regarding whether or not the Veteran's current heart condition or hypertension was proximately caused or aggravated by his service-connected lung condition exists.  

Private Dr. J.A.A.V. rendered positive opinions in this regard in an undated report received by VA in April 2008.  Specifically, Dr. J.A.A.V. opined that the Veteran's current heart condition and hypertension were due to pathophysiological nature related to his service-connected lung condition.  It was noted that the lung condition, through a reduced ability to clear mucus leading to bacterial growth and resultant infections, causes damage to the airways affecting how much oxygen reaches body organs including the heart.  It further was noted that this eventually leads to right heart failure that increases dramatically the possibility of hypertension, CAD, and MI.

The VA examiner who conducted the October 2008 VA heart and hypertension examinations rendered negative opinions.  In particular, this examiner opined that the Veteran's heart condition and hypertension were less likely as not associated with his service-connected lung condition because the lung condition would have to cause severe pulmonary damage with markedly elevated pulmonary hypertension to affect the heart.  It was noted that this then would lead to right sided heart failure rather than the vessel occlusion and hypertension manifested by the Veteran.

Private Dr. N.A.O. rendered positive opinions in a September 2009 report.  This report finds it more probable than not that the Veteran's current heart condition and hypertension is-service connected due to his service-connected lung condition essentially for the same reason as Dr. J.A.A.V.

The VHA expert in November 2011 rendered negative opinions.  This expert determined that it appears unlikely that the Veteran's heart condition or that his hypertension is proximately due to/the result of or aggravated by his service-connected lung condition.  It was noted that findings of an advanced lung condition were not documented in the Veteran, that his lung condition has not been identified as a risk factor for his heart condition, that other cardiac risk factors such are overwhelmingly present in him, that 90 percent of hypertension cases have no identifiable cause, and that the Veteran's lung condition has not been identified as the cause in cases where such can be identified.  The expert's agreement with the VA examiner's reasoning set forth above as well as that cigarette smoking, lack of exercise, and morbid obesity can lead to a heart condition and hypertension also was noted.

In a January 2002 report addendum, Dr. J.A.A.V. noted that the presence of cardiac risk factors does not rule out the Veteran's lung condition as the cause of his current heart condition and hypertension.  It was noted that he had no family history of a heart condition or hypertension, that he quit smoking in 1980, that he was overweight but not morbidly obese, and that his lack of exercise was due to his service-connected lung condition.  Dr. J.A.A.V. concluded by reiterating his prior reasoning for his positive etiology opinions.

It follows from the above that there are two positive as well as two negative etiology opinions.  Yet the Board does not find the evidence to be in equipoise such that the doctrine of reasonable doubt would be triggered to grant service connection.  This is because the weight/probative value that can be assigned to each of the opinions differs.  Three primary reasons are notable here.

First, each physician rendering an opinion possesses different medical training and experience.  No specialty field was identified for Dr. N.A.O.  Dr. J.A.A.V., while identified as a medical/disability investigator/analyst/review officer, also did not have an identified field of specialty.  The VA examiner is a family physician.  The VHA expert is a cardiologist.  As between Dr. N.A.O., Dr. J.A.A.V., the VA examiner, and the VHA expert, the VHA expert accordingly is found to be most qualified to render an etiology opinion.  

Second, different evidence was available to each physician rendering an opinion.  Dr. N.A.O. and Dr. J.A.A.V. presumably interviewed the Veteran.  The VA examiner did so.  The VHA expert did not.  Dr. N.A.O.'s opinion was based on the Veteran's "active and actual medical record" to include that concerning his medical progress, imaging studies, and laboratory reports.  Dr. J.A.A.V. initially noted consideration of the Veteran's service treatment records, a statement from him, and three VA treatment records.  For his addendum, he additionally noted consideration of the VHA expert's opinion.  The VA examiner's opinion, as noted above, was based on review of the claims file and the Veteran's medical records.  In October 2008 when the opinion was rendered, this consisted of service treatment records, numerous VA treatment records, Dr. J.A.A.V.'s opinion, and statements from the Veteran.  The VHA expert also reviewed the claims file.  In November 2011 when this expert opinion was rendered, this consisted of service treatment records, numerous VA treatment records, Dr. J.A.A.V.'s initial opinion, Dr. N.A.O.'s opinion, the VA examiner's examination report and opinion, and statements from the Veteran.

It follows that the VHA expert reviewed the most evidence.  The Veteran was not interviewed by this expert, but his statements and reports in which other physicians interviewed him were.  All available evidence with the exception of Dr. J.A.A.V.'s addendum further was considered by this expert.  The VA examiner also reviewed all available evidence, but just over three years less evidence was available at that time than was available to the VHA expert.  Dr. J.A.A.V. reviewed only select evidence.  This readily is evident from his addendum.  The addendum states that the Veteran does not have a family history of CAD.  Yet several VA treatment records other than the three reviewed by Dr. J.A.A.V. prove otherwise.  They indeed repeatedly reveal a family history of CAD, specifically that the Veteran's father had CAD at age 55 and died of a MI at age 62.  A medical opinion based on an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet. App. 458 (1993).  It is unclear what Dr. N.A.O. reviewed given that no specific documents were identified.  

Third, each physician rendering an opinion did so after different levels of consultation.  Dr. N.A.O. and the VA examiner did not indicate consulting other medical professionals or medical literature.  Dr. J.A.A.V. stated in his addendum that "medical literature verified" the opinion.  Yet he was not more specific.  No such literature was identified or discussed.  The VHA expert noted having discussions with other cardiologists as well as cited medical literature supportive of the opinion.  Thus, the VHA expert most thoroughly utilized available medical knowledge.

Upon review of all of the evidence, including the varying medical opinions, the Board finds that the evidence of record weighs against the Veteran's claims, for the reasons discussed above.  In addition to these opinions, acknowledgement is given to the fact that the Veteran clearly believes that his current heart condition and hypertension are related to his service-connected lung condition.  Such a belief sometimes suffices to establish such a relationship.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  This is not true here, however.  The question of whether there is a relationship in this case is medical in nature, especially in light of the complexities of the interplay between the pulmonary, cardiac, and circulatory systems.  Only those with specialized medical knowledge, training, and/or experience therefore are competent to answer this question.  See Jones v. West, 12 Vet. App. 460 (1999).  There is no indication that the Veteran possesses such knowledge, training, and/or experience.  He therefore is a layperson.  Thus, he is not competent to render an opinion that there exists a relationship between his current heart condition and hypertension and his service-connected lung condition.  See Cromley v. Brown, 7 Vet. App. 376 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

It lastly is noted that the question of whether the Veteran's current hypertension was proximately caused or aggravated by his heart condition need not be addressed.  Service connection for a heart condition is not granted herein.  Such condition therefore cannot serve as a means through which to secure secondary service connection for another disability.

In sum, the preponderance of the evidence is against the Veteran's entitlement to service connection, whether direct, presumptive, or secondary, for a heart condition as well as for hypertension.  This benefit accordingly is denied.


ORDER

Service connection for a heart condition is denied.

Service connection for hypertension is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


